 


LETTER OF INTENT

 

FOR THE MANUFACTURE OF DIAGNOSTIC PRODUCT

 

            This Letter of Intent sets forth the basic and essential terms and
conditions of an agreement among the following:

 

THE PARTIES:

 

            Parallax Diagnostics, a Nevada corporation organized and existing
under the laws of the  State of Nevada, with its principal office at 1327 Ocean
Avenue, Suite M, Santa Monica, CA 90401 (hereinafter referred to as (“Parallax”)
and.

 

            Myers Stevens Group, Inc. with its principal office located at 7137
Telegraph Road, Montebello, CA 90640 (hereinafter referred to as (“Myers”).

 

 

W I T N E S S E T H:

 

            WHEREAS, Parallax has developed and is the proprietary owner of
certain rights, titles and interest in and to technology and information which
it owns, or lawfully possesses for itself or holds valid licenses from others,
which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding
a solid phase rapid enzyme immunoassay tests for the qualitative and or
quantitative detection of various assays. Parallax has product which it intends
for Myers to coordinate production and manufacture for a testing device platform
to assist in the diagnosis and or detection of a wide array of assays.

 

            WHEREAS, Parallax desires to hire the services of Myers to
coordinate product configurations of immunoassay kits including but not limited
to reagents, packaging, membrane selection, color development matching,
prototype fabrication and feasibility/evaluation testing leading to the
manufacture and commercialization of the kits.

 

            The Parties enter into this Letter of Intent subject to the terms
and conditions more fully hereinafter set forth.

 

            This Letter of Intent is intended to provide both guidance in the
preparation of a more complete written agreement (Agreement) and evidence of a
legally binding agreement between the parties, enforceable in accordance the
terms set forth below. The Parties agree to use their best efforts to negotiate
a more complete agreement that will supersede this letter of intent.

 

            The definitive Agreement will contain the representations,
warranties, reasonable and typical for transactions of this type between
similarly situated parties.

 

{00188187. }                                                                  

--------------------------------------------------------------------------------

 

 

A.                The Parties agree that they shall enter into a definitive
agreement which shall set forth in particular the following:

 

            1.1       SCOPE OF SERVICES

 

            Parallax shall hire Myers as an independent contractor to provide
the following services:

 

Myers will coordinate component production and configuration for immunoassay
kits, including but not limited to plastic device molding, reagents, packaging,
membrane selection, color development matching, prototype fabrication and
feasibility/evaluation testing leading to the manufacture and commercialization
of the kit.



An authorized company representative of Parallax must approve a package design,
testing protocols and related diagnostic production materials.



This letter of intent will lead to a Development Task Schedule and a formal
Manufacturing/Production Agreement.

 

The Development Task Schedule should include at a minimum specific release dates
for pilot lots of 5,000 units each and specific cost detail based on initial
volume forecast for components, reagents and related raw materials for the
manufacturing and packaging of finished product. .



                        1.2       TIME FRAME

 

                        Parallax and Myers shall determine the Time Frame for
the services to be rendered by Myers.

 

                        1.3       PRODUCTS TO BE SUPPLIED

 

The parties shall determine the Products and/or Components to be supplied to
Parallax

                       

                        1.4       PRICING

Myers shall confirm Parallax of the contract price that shall be paid for the
product.

 

                        1.5       PAYMENT

The parties shall determine the payment terms.

            

            1.6       OWNERSHIP OF PRODUCT

 

Parallax shall become the owner of all products developed, etc..

 

{00188187. }                                                                  

--------------------------------------------------------------------------------

 

 

 

 

 

 

                        1.7       COOPERATION

 

            Each party shall cooperate reasonably with the other in preparing
and filing all notices, applications, reports and other instruments and
documents which are required by any statute, rule, regulation or order of any
Governmental Authority in connection with the transactions contemplated by this
Agreement, including the documents required for the patent of the developed
products.

 

                        1.8       NO PARTNERSHIP OR JOINT VENTURE

 

             Each of the parties hereto is an independent contractor and neither
party is nor shall be considered to be the agent of the other party for any
purpose whatsoever. Neither party has any authorization to enter into any
contracts nor assume any obligations for the other party nor make any warranties
or representations on behalf of the other party, other than as expressly
authorized herein. Nothing in this Agreement shall be construed as establishing
an agency, partnership or joint venture relationship between the parties hereto.

 

            IN WITNESS WHEREOF, the Parties hereto have caused this letter of
intent to be executed as of the date first set forth above.

 

Myers Stevens Group, Inc.

 

 

BY: /s/ Victor Parker

            Victor Parker

            President

 

 

Parallax Diagnostics

 

 

 

BY: /s/ Michael Redmond

President

{00188187. }                                                                  

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Target System Patent numbers

 

 


PATENTS                                    ISSUED             TARGET SYSTEM

 

1.No 4,748,042                       5/31/88                        Target
Ringing & Spotting Machine (method and Apparatus for imprinting membrane with
pattern of antibody)

 

2.No 4,797,260                       1/10/89                        Target
Cassette (Antibody testing system)

 

3.No 5,036,569                       8/6/91              Target Filter/Funnel
Assembly Machine (Apparatus for automatically assembling filter into funnel).

 

4.No 5,137,691                       8/11/92                        Target
Cassette with Removable Air Gap (Antibody testing system with removable air gap)

 

5.No 5,334,538                       8/2/94              Gold Sol Immunoassay
System and Device (A system for one step immunoassay testing).

 

 

{00188187. }                                                                  

--------------------------------------------------------------------------------

 

 

 


EXHIBIT B

 

APPROVED PLATFORM PRODUCTS

 

 

HCG-                          Human chorionic gonadotropin (Pregnancy Test)
Rapid enzyme immunoassay test for qualitative detection of HCG in urine, serum
and plasma. HCG is a hormone produced by the developing placenta. Serum and
urine levels of HCG climb rapidly, starting as soon as the week following
implantation, reaching peak levels near the end of the first trimester. One-step
technology offers superior speed and simplicity without sacrificing sensitive
and specific results.

 

Strep A                        Detects group A streptococci, the cause of upper
respiratory infections and pharyngitis. Identification is essential for the
selection of appropriate antibiotic therapy to avoid complications such as acute
glomerulonephritis or rheumatic fever. The test detects group A strep antigen
directly from extracted throat swabs or swabs from culture plates for test
confirmation.

 

CK-MB                       Creatine Kinase (CK) Muscle (M) Brain (B) Rapid
immunoassay for the quantitative detection of CK-MB. CK-MB measurements in serum
can provide useful information to help confirm or exclude that myocardial
infraction has occurred. The amount of CK-MB released can also assess the
infract size. CK_MB is found predominantly in the myocardial tissue. Detectable
increases in CK-MB levels from non-cardiac sources are rare.

 

Myoglobin                   Rapid enzyme immunoassay test for the quantitative
detecti9on of Myoglobin in serum and plasmas an aid in the rapid diagnosis of
acute myocardial infarction.

 

Troponin I                   Rapid enzyme immunoassay test for the quantitative
determination of cardiac troponin I in serum and plasma as an aid in the rapid
diagnosis of myocardial in fraction. Troponin is a thin filament associated
complex of the myocyte. Troponin I is a protein with a high specificity for
cardiac injury.

 

Rubella                       Rapid enzyme immunoassay test for qualitative
detection of rubella virus specific IgG antibody. Rubella is a highly contagious
yet generally mild disease in most people. However, it has great significance in
women infected with rubella, the virus may infect the placenta, multiply and
induce serious damage to the fetus, including low birth weight, cardio vascular
detects, mental retardation and bone defects. Therefore, all women of child
bearing age, as well, as school age children and healthcare personnel should be
screened for immunity to rubella.

 

 

 

 

{00188187. }                                                                  

--------------------------------------------------------------------------------

 

 

CMV                           Rapid enzyme immunoassay for qualitative detection
of antibody to Cytomegalovirus in serum and plasma. Cytomegalovirus (CMV) is
human viral pathogen belonging to the herpes family. Infection in humans is wide
spread and usually results in asymptomatic disease. However, severe symptomatic
infections a very significant risk in infants and immunocomprised patients.

 

Rotavirus        Rapid enzyme immunoassay test for qualitative detection of
human rotavirus particles and antigens in human fecal specimens. Rotavirus is a
major cause of gastroenteritis in infants, young children and the elderly.
During the winter months a portion of gastroenterics in children is due to
rotavirus infection. The disease manifests with the symptoms of vomiting
diarrhea, and fever. Rapid and accurate diagnosis is important to avoid
inappropriate antibiotic therapy, provide proper treatment early and to prevent
spread of nosocmial infection.

 

Mono                          Qualitative and quantitative detection of
heterophile antibodies associated with infectious mononucleosis. IM is an acute
disease caused by the Epstein Barr virus. Heterophile antibodies are the primary
antibodies, which appear in the patient’s serum, usually 1 to3 weeks after the
onset of symptoms Common symptoms include fatigue, pharyngitis, fever,
lymphadenopatherapy and splenomegaly.

 

CRP                            C-reactive protein is an acute phase protection.
The test is a solid phase gold immunoassay for the detection of CRP.
Quantitative CRP measurements have been found to provide reliable early
indication of postoperative inflammatory complications if monitored on a daily
basis. CRP is also predictive of clinical cardiovascular disease.

 

READER                   The Reader is designed to interpret selected membrane
enzyme immunoassays. The instrument is designed for laboratory, emergency room
or field use and requires only a few minutes to learn to operate. The reader
permits more precise, accurate readings of test results than visual
interpretation.

 

 

{00188187. }                                                                  

--------------------------------------------------------------------------------

 